FILED
                            NOT FOR PUBLICATION                              JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-10342

               Plaintiff - Appellee,             D.C. No. CR-06-00487-SMM

  v.
                                                 MEMORANDUM *
JOSE GONZALO GUEVARA-SORTO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Gonzalo Guevara-Sorto appeals from his jury-trial conviction and 96-

month sentence for illegal reentry after deportation, in violation of 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a).

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Guevara-Sorto’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. The appellant has submitted a pro se

supplemental brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      The appellant’s motion to file the late supplemental brief is GRANTED.

Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is

AFFIRMED.




                                           2                                    07-10342